 1
 2
 3
 4
 5
 6
 7
 8
                                  THE DISTRICT COURT OF GUAM
 9
10   In re:                                                Bankruptcy Case No. 19-00010
11                                                         Chapter 11

12   ARCHBISHOP OF AGAÑA, a Corporation Sole,
13                                      Debtor.
14
15                  ORDER AUTHORIZING DEBTOR TO EMPLOY REALTOR
                              RE/MAX DIAMOND REALTY
16
17            On March 6, 2019, Debtor filed the Application to Employ Realtor and the attached

18   Verified Disclosure of Elizabeth C. Duenas. See ECF Nos. 86 and 86-1. Based upon the

19   Application and the Verified Disclosure filed in support thereof, no objection by the U.S. Trustee,

20   and for good cause shown;

21            IT IS HEREBY ORDERED that:
22            1.    The Application is APPROVED, and the Debtor is authorized to employ
23   RE/MAX Diamond Realty effective March 6, 2019.
24
              2.    The compensation of RE/MAX Diamond Realty for services rendered to the Debtor
25
     shall be paid in accordance with the procedures set forth in 11 U.S.C. §§ 330 and 331, applicable
26
27   federal and local Bankruptcy Rules, and such other procedures as may be fixed by this Court.

28                                                Page 1 of 2



              Case 19-00010 Document 159 Filed 04/30/19 Page 1 of 2
 1          3.       Employment of Realtor will be for Debtor-in-Possession only. There will be no

 2   dual agency relationship.
 3          The court vacates the hearing date of May 3, 2019, on this matter.
 4
            SO ORDERED.
 5
 6                                                 /s/ Frances M. Tydingco-Gatewood
                                                       Chief Judge
 7
                                                   Dated: Apr 30, 2019
 8
 9
10   Submitted by:

11
      /s/ Bruce A. Anderson                           /s/ John C. Terlaje
12    Bruce A. Anderson                               John C. Terlaje
13    Ford Elsaesser                                  THE LAW OFFICE OF JOHN C. TERLAJE
      ELSAESSER ANDERSON CHTD.                        Terlaje Professional Building
14    320 East Neider Avenue, Suite 102               194 Hernan Cortez Ave., Suite 216
      Coeur d'Alene, ID 83815                         Hagåtña, Guam 96910
15    (208) 667-2900                                  Telephone: (671) 477-8894
16    Fax: (208) 667-2150                             Email: john@terlaje.net
      ford@eaidaho.com
17    brucea@eaidaho.com
18
      Counsel for Debtor
19
20
21   Approved as to form:

22
     /s/ Curtis Ching
23   Curtis Ching
24   Assistant United States Trustee
     Office of the United States Trustee
25
26
27
28                                               Page 2 of 2



            Case 19-00010 Document 159 Filed 04/30/19 Page 2 of 2
